Citation Nr: 0913555	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury (claimed as headaches, blurred vision, dizziness, and 
forgetfulness).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Newark, New Jersey, RO.  

In a February 2007 decision, the Board denied service 
connection for residuals of a head injury.  The Veteran 
appealed this issue to the United States Court of Appeals for 
Veterans Claims (Court) and, in October 2008, the Court 
granted a joint motion for remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Pursuant to the joint motion for remand, the Board finds that 
further evidentiary development is necessary.  The joint 
motion specifically addressed the lack of sufficient reasons 
and bases with respect to whether VA satisfied its duty to 
assist the Veteran.  Also noted was the Board's rejection of 
the April 2003 VA examination reports, and its failure to 
address whether a new examination should be provided to the 
Veteran or provide him reasons one would not be provided.  

The Veteran has reported that he experienced a head injury in 
service and has experienced symptoms including, headaches, 
faintness, dizziness, forgetfulness, and blurred vision since 
service.  He further reported receiving ten stitches in his 
head due to the in-service blow to the head.  The Board notes 
that the Veteran has a history of a post-service motorcycle 
accident in 1978.  

Upon review of the evidence of record and in accordance with 
the remand, the Board is remanding this claim for another VA 
examination.  It is important to note that the Board has 
found the Veteran's statements regarding an in-service head 
injury lacked credibility.  

The April 2003 VA examinations were found by the Board to be 
insufficient as the opinions noted were based solely upon the 
history as reported by the Veteran.  The April 2003 
psychiatric evaluation indicated that the Veteran's 
depression was secondary to his medical problems following 
being hit in the head with a pole during service.  The 
examiner also noted that the Veteran reported this caused him 
to have the symptoms as noted above.  The April 2003 
neurological examination revealed a diagnosis of post-
traumatic headache disorder (tension and migraine type).  At 
the time of this examination, the Veteran reported the 
alleged in-service head injury and resulting symptoms, and 
also noted was his 1978 motorcycle accident, but there was no 
opinion as to the cause of his post-traumatic headache 
disorder.

The Board is put in the unusual position of requesting an 
examination to obtain an opinion whether the veteran has 
residuals of an event that did not occur.  Nonetheless, in an 
effort to comply with the Court's remand order, the Board 
remands this case for another VA examination to be scheduled.

Of note, the Veteran was not provided notice in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the five elements of a service connection claim.  
Upon remand, the Veteran should also be provided this notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and perform all 
development deemed necessary.

2.  As encouraged in the joint motion, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the Veteran's head injury residuals.  The 
Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner should take note of the fact that 
the veteran sustained a head injury after 
service and specifically did not sustain a 
head injury in service.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any residuals of an in-service head 
injury, although the veteran did not 
sustain a head injury in service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




